DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2019 and 06/24/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a communication module in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1, 3, 4, 6, 7, 9, 10, 11, 12, and 14 recite(s), at least in part the following step(s): 
Claim 1 recites “determine bio-information and blood pressure information of a user measured through the sensor; determine reliability of calibration of the blood pressure information, based on at least one of elapsed time of the calibration, the bio-information, and the blood pressure information; determine, based on the reliability of the calibration, whether an event associated with the calibration occurs” in lines 6-10;
Claim 3 recites, “set the plurality of threshold values based on the reliability of the calibration” in line 4;
Claim 4 recites, “determine an expiration time point of the calibration, based on the reliability of the calibration” in line 2;
Claim 6 recites, “set a radius for displaying the place information based on the reliability of the calibration” in line 2;
Claim 7 recites, “set a radius of a geo-fence around the electronic device based on the reliability of the calibration” in line 2;
Claim 9 recites, “determining bio-information and blood pressure information of a user measured through a sensor of the electronic device; determining reliability of calibration of the blood pressure information, based on at least -3-Application No. 16/240,917Docket No. 4700-1-165 one of elapsed time of the calibration, the bio-information, and the blood pressure information; determining, based on the reliability of the calibration, whether an event associated with the calibration occurs” in lines 2-6;
Claim 10 recites, “determining whether the reliability of the calibration is less than a specified threshold value” in line 2;
Claim 11 recites, “setting the plurality of threshold values based on the reliability of the calibration” in line 3;
Claim 12 recites, “determining an expiration time point of the calibration, based on the reliability of the calibration, wherein the determining of whether the event occurs includes: determining whether the expiration time point of the calibration comes to pass” in lines 2-4.
Claim 14 recites, “setting a radius for displaying the place information based on the reliability of the -4-Application No. 16/240,917Docket No. 4700-1-165 calibration” in lines 2-3;
These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of processor in the step(s), the “determin[ing], and set[ting]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “determin[ing] and set[ting].” In view of the foregoing, claim(s) 1, 3, 4, 6, 7, 9, 10, 11, 12, and 14 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): 
"display a user interface (UI) to request another calibration, through the display, when the event is determined to have occurred” found in claim 1 lines 11-12;
“display the UI to request the other calibration through the display, when the reliability of the calibration is less than a specified threshold value” found in claim 2 lines 2-3;
“display the UI to request the other calibration through the display, when the expiration time point of the calibration comes to pass” found in claim 4 lines 3-4;
“display the received place information through the display” found in claim 5 lines 3-4;
“display, through the display, the blood pressure information of the user with a reliability section for representing the reliability; and change a color, brightness, and/or a size of the reliability section based on the reliability” found in claim 8 lines 2-4;
“displaying a user interface (UI) to request another calibration, through a display of the electronic device, when the event is determined to have occurred” found in claim 9 lines 8-9;
“displaying the received place information” found in claim 13 lines 5;
“displaying, through the display, the blood pressure information of the user with a reliability section for representing the reliability; and changing a color, brightness, and/or a size of the reliability section based on the reliability” found in claim 15 lines 2-4.
 The additional element(s) is/are recited with a high level of generality (i.e. as a generic processor and display performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. For example, “a sensor”, “a memory”, and “a communication module” are an extra solution activities. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. See US 20100081945 A1 and US 20150289095 A1.
Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 1-15 do(es) not amount to significantly more than the abstract idea itself.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouradian (US 10327649 B1) in view of Sethi et al. (US 20100081945 A1).
	Regarding claim 1, Mouradian et al. teaches an electronic device (i.e., monitoring system 100 [col 3 line 4]) comprising:
a sensor (i.e., PPG optical sensor 104 [col 8 line 31]);
a memory (i.e., memory 120 [col 4 line 54]);
a display (i.e., a visual interface 126, such as an LCD display 48 [col 5 line 31-32]); and
a processor (i.e., microprocessor 110 [col 4 line 31]), wherein the processor is configured to:
determine bio-information and blood pressure information of a user measured through the sensor (i.e., received digital waveforms to determine calculated results such as blood pressure , heart rate , oxygen saturation , and respiratory rate [col 5 lines 23-25]);
determine reliability of calibration of the blood pressure information, based on the blood pressure information (i.e., during the device calibration process , a user's blood pressure is measured [col 8 lines 15-21]);
Mouradian et al. fails to teach to determine, based on the reliability of the calibration, whether an event associated with the calibration occurs; and
display a user interface (UI) to request another calibration, through the display, when the event is determined to have occurred.
In a relevant area, Sethi et al. teaches to determine, based on the reliability of the calibration, whether an event associated with the calibration occurs (i.e., if the difference exceeds the threshold, the method includes triggering a recalibration of a pulse-signal based blood pressure monitor [0006]); and
display a user interface (UI) (i.e, calibration device 80 may include a manual input device [0028]) to request another calibration, through the display, when the event is determined to have occurred (i.e., triggers a recalibration of the blood pressure monitor (step 502)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. such that the processor is configured to determine, based on the reliability of the calibration, whether an event associated with the calibration occurs and display a user interface (UI) to request another calibration, through the display, when the event is determined to have occurred as taught by Sethi et al. in order to recalibrate the electronic device to provide an accurate blood pressure measurement.
Regarding claim 2, modified Mouradian et al teaches the limitations of claim 1.
Mouradian et al. fails to teach that the processor is further configured to:
display the UI to request the other calibration through the display, when the reliability of the calibration is less than a specified threshold value.
In a relevant area Sethi et al. teaches that the processor is further configured to:
display the UI to request the other calibration through the display, when the reliability of the calibration is less than a specified threshold value (i.e., if the difference exceeds the threshold, the method includes triggering a recalibration of a pulse-signal based blood pressure monitor [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. to display the UI to request the other calibration through the display, when the reliability of the calibration is less than a specified threshold value as taught by Sethi et al. in order to recalibrate the electronic device to provide an accurate blood pressure measurement.
Regarding claim 3, modified Mouradian et al. teaches the limitations of claim 2.
Mouradian et al. fails to teach that the specified threshold value includes a plurality of threshold values, and
wherein the processor is further configured to:
set the plurality of threshold values based on the reliability of the calibration.
 In a relevant area, Sethi et al. teaches that the specified threshold value includes a plurality of threshold values (i.e., blood pressure monitoring calibration thresholds [0041]), and
wherein the processor is further configured to:
set the plurality of threshold values based on the reliability of the calibration (i.e., blood pressure monitoring calibration thresholds [0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. to have the specified threshold value include a plurality of threshold values and such that the processor is further configured to: set the plurality of threshold values based on the reliability of the calibration as taught by
 Sethi et al. in order to provide multiple triggers for the multiple modes of gathered information for recalibration.
Regarding claim 9, Mouradian et al teaches a method of an electronic device (i.e., method using a non-invasive device [col 2 line 7-8]), the method comprising;
determining bio-information and blood pressure information of a user measured through a sensor of the electronic device (i.e., received digital waveforms to determine calculated results such as blood pressure , heart rate , oxygen saturation , and respiratory rate [col 5 lines 23-25]);
determining bio-information and blood pressure information of a user measured through the sensor (i.e., received digital waveforms to determine calculated results such as blood pressure , heart rate , oxygen saturation , and respiratory rate [col 5 lines 23-25]);
determining reliability of calibration of the blood pressure information, based on the blood pressure information (i.e., during the device calibration process , a user's blood pressure is measured [col 8 lines 15-16]);
Mouradian et al. fails to teach determining, based on the reliability of the calibration, whether an event associated with the calibration occurs; and
displaying a user interface (UI) to request another calibration, through the display, when the event is determined to have occurred.
In a relevant area, Sethi et al. teaches determining, based on the reliability of the calibration, whether an event associated with the calibration occurs (i.e., if the difference exceeds the threshold, the method includes triggering a recalibration of a pulse-signal based blood pressure monitor [0006]); and
displaying a user interface (UI) (i.e, calibration device 80 may include a manual input device [0028]) to request another calibration, through the display, when the event is determined to have occurred (i.e., triggers a recalibration of the blood pressure monitor (step 502)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. such that the processor is configured to determine, based on the reliability of the calibration, whether an event associated with the calibration occurs and displaying a user interface (UI) to request another calibration, through the display, when the event is determined to have occurred as taught by Sethi et al. in order to recalibrate the electronic device to provide an accurate blood pressure measurement.
Regarding claim 10, modified Mouradian et al teaches the limitations of claim 9.
Mouradian et al. fails to teach that wherein the determining of whether the event occurs includes: determining whether the reliability of the calibration is less than a specified threshold value.
In a relevant area Sethi et al. teaches that wherein the determining of whether the event occurs includes: determining whether the reliability of the calibration is less than a specified threshold value (i.e., if the difference exceeds the threshold, the method includes triggering a recalibration of a pulse-signal based blood pressure monitor [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. such that the determining of whether the event occurs includes: determining whether the reliability of the calibration is less than a specified threshold value as taught by Sethi et al. in order to recalibrate the electronic device to provide an accurate blood pressure measurement.
Regarding claim 11, modified Mouradian et al. teaches the limitations of claim 10.
Mouradian et al. fails to teach that the specified threshold value includes a plurality of threshold values, and wherein the method further includes: setting the plurality of threshold values based on the reliability of the calibration.
 In a relevant area, Sethi et al. teaches that the specified threshold value includes a plurality of threshold values (i.e., blood pressure monitoring calibration thresholds [0041]), and
wherein the method further includes: setting the plurality of threshold values based on the reliability of the calibration (i.e., blood pressure monitoring calibration thresholds [0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. to have the specified threshold value include a plurality of threshold values and such that the processor is further configured to: set the plurality of threshold values based on the reliability of the calibration as taught by
 Sethi et al. in order to provide multiple triggers for the multiple modes of gathered information for recalibration.

Claims 4, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouradian et al. in view of Sethi et al. as applied to claim 1 above, and further in view of Russell (US 4669485 A).
Regarding claim 4, Mouradian et al. as modified by Sethi teaches the limitations of claim 1.
Mouradian et al. fails to teach that the processor is further configured to:
determine an expiration time point of the calibration, based on the reliability of the calibration; and
display the UI to request the other calibration through the display, when the expiration time point of the calibration comes to pass.
In a relevant area, Russell teaches that the processor is further configured to:
determine an expiration time point of the calibration, based on the reliability of the calibration (i.e., the expiration of a pre-defined but adaptively changeable time [col 6 line 27-28]); and
display the UI to request the other calibration through the display, when the expiration time point of the calibration comes to pass (i.e., the expiration of a pre-defined but adaptively changeable time or in response to the occurrence of any one of a plurality of pre-defined events [col 6 line 27-30 – in response to the occurrence of an input after a request displayed on a display 214]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi such that the processor is further configured to: determine an expiration time point of the calibration, based on the reliability of the calibration; and display the UI to request the other calibration through the display, when the expiration time point of the calibration comes to pass as taught by Russell in order to trigger a recalibration when the blood pressure measurement is no longer accurate.
Regarding claim 8, Mouradian et al. as modified by Sethi teaches the limitations of claim 1. 
Mouradian et al. as modified by Sethi fails to teach that the processor is further configured to:
display, through the display, the blood pressure information of the user with a reliability section for representing the reliability; and
change a color, brightness, and/or a size of the reliability section based on the reliability.
In a relevant area, Sethi et al teaches to display, through the display, the blood pressure information with a reliability section for representing the reliability (i.e., display the physiological parameters or other information [0024]).
In a relevant area, Russell teaches to change a color, brightness, and/or a size of the reliability section based on the reliability (i.e., warning notifications are transmitted visually [col 8 line 34]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. to include the displaying of the blood pressure information of the user with a reliability section for representing the reliability of Sethi et al. and the changing a color, brightness, and/or a size of the reliability section based on the reliability of Russell in order to alert the user when the blood pressure measurement is no longer reliable.
Regarding claim 12, Mouradian et al. as modified by Sethi teaches the limitations of claim 9.
Mouradian et al. as modified by Sethi fails to teach determining an expiration time point of the calibration, based on the reliability of the calibration, wherein the determining of whether the event occurs includes: 
determining whether the expiration time point of the calibration comes to pass.
In a relevant area, Russell teaches determining an expiration time point of the calibration, based on the reliability of the calibration (i.e., the expiration of a pre-defined but adaptively changeable time [col 6 line 27-28]), wherein the determining of whether the event occurs includes: 
determining whether the expiration time point of the calibration comes to pass. (i.e., the expiration of a pre-defined but adaptively changeable time [col 6 line 27-30]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi comprising determining an expiration time point of the calibration, based on the reliability of the calibration, wherein the determining of whether the event occurs includes:  determining whether the expiration time point of the calibration comes to pass as taught by Russell in order to trigger a recalibration when the blood pressure measurement is no longer accurate.
Regarding claim 15, Mouradian et al. teaches the limitations of claim 9. 
Mouradian et al. fails to teach displaying, through the display, the blood pressure information of the user with a reliability section for representing the reliability; and
changing a color, brightness, and/or a size of the reliability section based on the reliability.
In a relevant area, Sethi et al teaches displaying, through the display, the blood pressure information with a reliability section for representing the reliability (i.e., display the physiological parameters or other information [0024]).
In a relevant area, Russell teaches changing a color, brightness, and/or a size of the reliability section based on the reliability (i.e., warning notifications are transmitted visually [col 8 line 34]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. to include the displaying of the blood pressure information of the user with a reliability section for representing the reliability of Sethi et al. and the changing a color, brightness, and/or a size of the reliability section based on the reliability of Russell in order to alert the user when the blood pressure measurement is no longer reliable.

Claims 5-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouradian et al. in view of Sethi et al.  as applied to claim 1 above, and further in view of Sabatelli et al. (US 20150289095 A1).
Regarding claim 5, Mouradian et al. as modified by Sethi teaches the limitations of claim 1 and a communication module (i.e., communicate with an external computing device [col 4 line 65]).
Mouradian et al. as modified by Sethi fails to teach that the processor is further configured to:
measure a location of the electronic device through the communication module;
transmit information on the measured location to an external electronic device;
receive place information related to the other calibration from the external electronic device; and
display the received place information through the display.
In a relevant area, Sabatelli et al. teaches to measure a location of the electronic device through the communication module (i.e., a location determining capability [0015]);
transmit information on the measured location to an external electronic device (i.e., communicate with a GPS satellite 106 [0015];
receive place information related to the other calibration from the external electronic device (i.e., determine its position, location, or geographic area [0015]); and
display the received place information through the display (i.e., a map that displays the area [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi that the processor is further configured to: measure a location of the electronic device through the communication module; transmit information on the measured location to an external electronic device; receive place information related to the other calibration from the external electronic device; and display the received place information through the display as taught by Sabatelli et al. in order to determine the location of the user.
Regarding claim 6, Mouradian et al. as modified by Sethi teaches the limitations of claim 5.
Mouradian et al. as modified by Sethi fails to teach that the processor is further configured to:
set a radius for displaying the place information based on the reliability of the calibration.
In a relevant area, Sabatelli et al. teaches that the processor is further configured to:
set a radius for displaying the place information (i.e., a map that displays the area within the geo-fence [0046; Figs. 2-4]) based on the reliability of the calibration (i.e., a "geo-fence" that is generated based on context of the user [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi such that the processor is further configured to: set a radius for displaying the place information based on the reliability of the calibration as taught by Sabatelli et al. in order to map the location of the user and the proximity to the edge of the radius.
Regarding claim 7, Mouradian et al. as modified by Sethi teaches the limitations of claim 5.
Mouradian et al. as modified by Sethi fails to teach that the processor is further configured to:
set a radius of a geo-fence around the electronic device based on the reliability of the calibration.
In a relevant area, Sabatelli et al. teaches that the processor is further configured to:
set a radius of a geo-fence around the electronic device based on the reliability of the calibration (i.e., a "geo-fence" that is generated based on context of the user [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi such that the processor  is further configured to: set a radius of a geo-fence around the electronic device based on the reliability of the calibration as taught by Sabatelli et al. in order to map the location of the user relative to the geo-fence.
Regarding claim 13, Mouradian et al.  as modified by Sethi teaches the limitations of claim 9 
Mouradian et al. as modified by Sethi fails to teach
measuring a location of the electronic device; 
transmitting information on the measured location to an external electronic device; 
receiving place information related to the other calibration from the external electronic device; and 
displaying the received place information.
In a relevant area, Sabatelli et al. teaches measuring a location of the electronic device (i.e., a location determining capability [0015]);
transmitting information on the measured location to an external electronic device (i.e., communicate with a GPS satellite 106 [0015];
receiving place information related to the other calibration from the external electronic device (i.e., determine its position, location, or geographic area [0015]); and
displaying the received place information (i.e., a map that displays the area [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi to include measuring a location of the electronic device; transmitting information on the measured location to an external electronic device;  receiving place information related to the other calibration from the external electronic device; and displaying the received place information as taught by Sabatelli et al. in order to determine the location of the user.
Regarding claim 14, Mouradian et al. as modified by Sethi teaches the limitations of claim 13.
Mouradian et al. as modified by Sethi fails to teach setting a radius for displaying the place information based on the reliability of the calibration.
In a relevant area, Sabatelli et al. teaches setting a radius for displaying the place information (i.e., a map that displays the area within the geo-fence [0046; Figs. 2-4]) based on the reliability of the calibration (i.e., a "geo-fence" that is generated based on context of the user [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi such that the processor is further configured to: set a radius for displaying the place information based on the reliability of the calibration as taught by Sabatelli et al. in order to map the location of the user and the proximity to the edge of the radius.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN FONG whose telephone number is (571)272-1931.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.F./Examiner, Art Unit 3791                                                                                                                                                                                                        



/RENE T TOWA/Primary Examiner, Art Unit 3791